                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


PACIFIC BIOSCIENCES OF
CALIFORNIA, INC. ,

                        Plaintiff,

                V.                                            C.A. No. 17-275-LPS-CJB
                                                              C.A. No. 17-1353-LPS-CJB
OXFORD NANOPORE TECHNOLOGIES, INC.
and OXFORD NANOPORE TECHNOLOGIES,
LTD.,

                        Defendants.

                                      MEMORANDUM ORDER
       Having reviewed the proposed pretrial order (D.I. 448) 1 ("PTO") submitted by Plaintiff

Pacific Biosciences of California, Inc. ("PacBio" or "Plaintiff') and Defendants Oxford

Nanopore Technologies, Inc. ("ONT") and Oxford Nanopore Technologies, Ltd. ("ONT LTD")

(collectively, "ONT" or "Defendants") in relation to the jury trial scheduled to begin on March 9,

2020, IT IS HEREBY ORDERED that:

       1.       PacBio ' s motion in limine ("MIL") number 1, to preclude ONT from offering

evidence or arguing that it sought attorney advice related to PacBio' s patents and that ONT has a

general business practice of seeking attorney advice related to intellectual property, is

GRANTED. ONT agrees that it did not disclose reliance on advice of counsel during discovery

                            •
and, hence, will not "offer evidence of advice of counsel specific to the asserted patents." (D.I.

448 Ex. A at 65) Permitting ONT nonetheless to offer evidence it generally obtains advice of

counsel "relating to whether it was infringing patents of others" and ONT' s "normal practice"

after receiving notification of patent application filings, as ONT seeks to do (id. at 65-66; see


       1
           All references to the docket index are to C.A. No. 17-275 .
                                                  1
also id. at 105) would, as PacBio contends (id. at 5), "unfairly imply that it sought, and received,

exculpatory advice in this case without PacBio ever having [had] a fair opportunity to test what

advice ONT actually sought and received." Permitting ONT to allow jurors to speculate about

ONT receiving such advice would open the door to PacBio telling the jury that ONT withheld

any legal advice it received and, thus, any such advice must have been adverse to ONT. The

probative value, if any, of such arguments playing out before the jury is substantially outweighed

by the risk of unfair prejudice, confusion, and waste oftime. See Fed. R. Evid. 403.

       2.      The parties shall be prepared to argue PacBio' s MIL number 2, to preclude

evidence and argument related to Illumina, Inc.' s ("Illumina") unsuccessful attempt to acquire

PacBio, at the pretrial conference ("PTC") tomorrow.

       3.      PacBio ' s MIL number 3, to prevent ONT from using "pejorative" terms (such as

"non-practicing entity," "NPE," and "paper patents") and from presenting evidence about the

consequences ofthis litigation, is GRANTED. The undisputed fact that PacBio does not practice

the patents-in-suit is probative of issues including damages and enablement, and both sides may

present evidence (in their case-in-chief and rebuttal) and argument with respect to this reality.

But it would be incorrect and unfairly prejudicial to characterize PacBio as an entity that does

not practice its patents. Further, it would be inappropriate to put before the jury evidence or

argument about the potential impact of a verdict in favor of PacBio - such as higher prices or

slower medical research - as these issues are not for the jury to decide, are not relevant to any

issue the jury will decide, and create an unacceptable risk of unfair prejudice (as the jury might

be deterred from returning a verdict in favor of PacBio even if it finds PacBio has met its burden

of proof). See Evolved Wireless, LLC v. Apple Inc., 2019 WL 1100471 , at *6 (D. Del. Mar. 7,

2009) (excluding evidence that patentee sought injunctive relief). Notwithstanding this ruling, of



                                                 2
course any party may make reference to the fact that a patent includes a right to exclude, a legal

reality the jury will also learn through the Court' s instructions. Finally, the Court is not

persuaded by ONT's suggestion that PacBio should not be permitted to label ONT a "copyist,"

as the issue of whether ONT has copied PacBio's intellectual property is relevant to PacBio's

allegations of willful infringement and to secondary considerations of non-obviousness. Any

unfair prejudice to ONT from this term does not substantially outweigh its probative value.

       4.      ONT's MIL number 1, to preclude PacBio from referencing ONT products that

have not been sold during the relevant period- including SmidgION, the HMM basecalling

algorithm ("HMM"), and 2DC - is DENIED. The parties have agreed not to mention

SmidgION. (D.I. 448 Ex.Bat 154 n.l) HMM is relevant to PacBio' s ' 400 and '323 patent

infringement allegations because PacBio must show that the RNN basecalling algorithm

("RNN") uses "calibration information," and an ONT witness testified that HMM was

"probably" used to develop calibration information for RNN. (D.I. 448 Ex.Bat 78, 86, 100-01)

The documents related to 2DC that PacBio seeks to present are probative of the obviousness or

nonobviousness of the '929 patent. (See D.I. 448 Ex. Bat 79-80) The Court is not persuaded by

ONT' s arguments that any of this evidence would be unduly confusing to the jury.

       5.      ONT' s MIL number 2, to preclude evidence related to ONT' s knowledge of

patents PacBio applied for or owns other than the patents-in-suit, is DENIED. Evidence that

ONT executives generally knew about, monitored, and analyzed PacBio' s patent portfolio, and

how they acted in connection with that knowledge, is probative of PacBio's claims of induced

and willful infringement of the patents-in-suit, including to the extent this evidence may be

probative of the credibility of ONT's executives. (See D.I. 448 Ex.Bat 162) The Court is not

persuaded by ONT's arguments that this evidence will confuse the jury and unfairly prejudice



                                                  3
ONT. Moreover, excluding this evidence would unfairly prejudice PacBio. (See id.) ("This

overwhelming evidence is highly relevant to and probative of ONT' s state of mind regarding

willfulness, because it shows that ONT surveyed PacBio ' s patent rights in nanopore technology

for years, and deliberately chose to develop and sell infringing products, despite the fact that

PacBio's IP admittedly presented freedom to operate issues.")

       6.      ONT' s MIL number 3, to preclude evidence related to other legal proceedings,

including a prior UK patent litigation ("UK litigation") and an inter partes review ("IPR"), is

DENIED. PCB-DE-0019529 (the "UK letter") is probative of how ONT's products work.

While this and other documents may need to be redacted (for example, to eliminate confusing or

unfairly prejudicial references to other patents or other proceedings), the probative value of

ONT' s admissions regarding key issues is not eliminated simply because they arose in

connection with other matters (including prior motions in the instant case). Other UK litigation

documents cited by PacBio expert Dr. Dessimoz - including PCB-DE-0984168 and PCB-DE-

0984248 - are also probative of factual issues that will be tried before the jury and are not likely

to create jury confusion. (See D.I. 448 Ex.Bat 359; see also D.I. 448 Ex.Bat 237) Dr. Ha' s

IPR declaration and ONT' s IPR petition may properly be used to impeach ONT' s witnesses,

provided that the parties reference them as being related to "another matter," without disclosing

the nature, details, or results of the IPR or any other proceeding. See Implicit, LLC v. NetScout

Sys. , Inc., 2019 WL 6873030, at *4 (E.D. Tex. Nov. 21 , 2019); Siemens Mobility Inc. v.

Westinghouse Air Brake Techs. Corp. , 2019 WL 77046, at *1 (D. Del. Jan. 2, 2019). The

probative value of such evidence is not nearly outweighed by the risk of unfair prejudice or jury

confusion or any other concern of Rule 403.

       Additionally, the parties shall be prepared to discuss at tomorrow' s PTC:



                                                 4
        A.     ONT' s suggestion, in its reply in support of its MIL number 2, that it should be

permitted to introduce evidence regarding other proceedings (including before the International

Trade Commission) as probative of its state of mind in and around 2017.

        B.     Precisely which claims are being asserted with respect to infringement, non-

infringement, and invalidity, and which products are accused of infringement.

        C.     How PacBio proposes the Court and parties refer to Defendants at trial. (See PTO

at 3 n.l)

        D.     Whether the subject matter eligibility of the ' 929 patent is at issue in this trial.

(See PTO at 15, 27-28)

        E.     Whether evidence and argument relating to simultaneous invention will be

presented at trial. (See PTO at 36 n.9)

        F.     Whether the courtroom will be closed for any portion of the trial and the parties'

burden to show that any such closing is proper. (See PTO at 64)

        G.     PacBio ' s request that all attorneys be instructed to refrain from personally

vouching for or arguing about the scientific merits or facts at issue based on personal knowledge

or education. (see PTO at 64-65)

        H.     ONT's request for a bench trial on indefiniteness of the ' 056 patent. (See PTO at

65)

        I.     ONT' s request for "clarification" or construction of certain claim terms (see PTO

at 65-66; D.I. 451) and PacBio ' s contention that such requests are "waived and belated" (PTO at

65 n.14; D.I. 452), in light of the Court' s obligation to resolve material claim construction

disputes prior to submitting the case to the jury, see 0 2 Micro Int 'l Ltd. v. Beyond Innovation




                                                   5
Tech. Co., Ltd. , 521 F.3d 1351 , 1360 (Fed. Cir. 2008) ("When the parties raise an actual dispute

regarding the proper scope of these claims, the court, not the jury, must resolve that dispute.").

       J.          ONT's request that the Court rule that non-patent journal articles cannot be

incorporated by reference with respect to written description and enablement. (See PTO at 66)

       K.          How the Court should proceed with respect to ONT's recently-filed motion for

leave to serve a supplemental damages expert report (D.I. 458,459) and whether that motion is

impacted by the Court's rulings on the parties' motions in limine.

        The order of presentation at trial will follow the burden of proof (see PTO at 50) and both

sides will have an opportunity to present proper rebuttal evidence on issues on which they bear

the burden of proof.

        When a witness is called to testify by deposition at trial (see PTO at 56), the party calling

the witness shall provide the Court with THREE copies of the transcript of the designations and

counter-designations that will be read or played (one each for the Judge, the law clerk, and the

court reporter).

        The parties shall not file written motions for judgment as a matter of law ("JMOLs"), or

briefs supporting oral JMOLs, unless the Court expressly invites such filings. (See PTO at 63)

        The parties shall provide the Court with a proposed preliminary jury instruction regarding

documents marked as confidential. (See PTO at 64)

        Having considered the extent of the parties' disputes to be tried- including infringement

(by multiple accused products) and invalidity (on multiple theories) of four patents and at least

12 claims, as well as inducement, willfulness, and damages - and the parties' joint request for 18

hours per side, it is the Court's view that no more than 14 to 16 hours per side are necessary in

order for each side to fully and fairly present its case. The parties shall be prepared to discuss at



                                                    6
the PTC whether they are continuing to request more than 14 hours per side and, if so, to defend

their request.

        Finally, given the Court's other commitments, trial will be held at some or all of the

following times, as long as one or both sides have some portion of their allocated trial time

remalillilg:

                 Monday, March 9:             8:30 a.m. to 5:00 p.m.

                 Tuesday, March 10:           8:30 a.m. to 5:00 p.m.

                 Wednesday, March 11:         8:30 a.m. to 5:00 p.m.

                 Thursday, March 12:          8:3 0 a.m. to 12:30 p.m.

                 Friday, March 13:            9:00 a.m. to 4:00 p.m.

                 Monday, March 16:            8:30 a.m. to 5:00 p.m.

                 Tuesday, March 17:           8:30 a.m. to 5:00 p.m.

                 Wednesday, March 18:         8:30 a.m. to 3:00 p.m.



                                                                              p
February 27, 2020                                    HONORABLE LEONARD P. S ARK
Wilmington, Delaware                                 UNITED STATES DISTRICT COURT


                                      I




                                                 7
